Citation Nr: 0113541	
Decision Date: 05/14/01    Archive Date: 05/23/01

DOCKET NO.  98-17 857A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Phoenix, 
Arizona


THE ISSUE

Entitlement to a remote starter for the veteran's van.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to April 
1965.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a determination dated in January 1997 by the 
Department of Veterans Affairs Medical Center (VAMC) in 
Phoenix, Arizona.


FINDINGS OF FACT

1.  The veteran submitted a notice of disagreement with the 
January 1997 VAMC denial of his claim in February 1997, and 
filed a substantive appeal in November 1997.
 
2.  A remote starter for the veteran's van is of the nature 
of "devices such as prostheses, canes, wheelchairs, back 
braces, orthopedic shoes, and similar appliances," rather 
than a specific type of medical care and treatment.

3.  The veteran has a medical need for a remote starter for 
his van.  Particularly, his physical temperature control 
problem and ongoing spasticity directly related to his C5 
quadriparesis create a medical need for this device.  The 
remote starter in this case is functionally equivalent to 
air-conditioning equipment necessary for the health and 
safety of the veteran as a result of service-connected 
disability.  


CONCLUSIONS OF LAW

1.  The Board has jurisdiction over the issue of entitlement 
to a remote starter for the veteran's van.  38 C.F.R. 
§§ 20.101(b), 20.302 (2000).

2.  The criteria for entitlement to a remote starter for the 
veteran's van are met.  38 C.F.R. § 17.157 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran is a partial quadriplegic, and has been provided 
adaptive equipment by VA so that he can drive his van.  He is 
100 percent disabled as a result of an inservice spinal cord 
injury, and is in receipt of special monthly compensation.

In August 1996, the veteran submitted a claim for a remote 
starter for his van.  This starter, of which he had first 
learned the previous week, would start the engine and air 
conditioner at the same time.  He asserted that the remote 
starter would improve his safety and the condition of his 
health.

An undated handwritten notation on a December 1996 VAMC 
typewritten memorandum reflects a determination that a remote 
starter for the veteran's van "not medically indicated."

January 1997 minutes of a meeting (obtained by the veteran 
pursuant to a Freedom of Information Act request) of the 
Prosthetic Major Medical Equipment Committee (referred to as 
the Committee herein) indicate that the veteran was 
requesting a remote starter to be installed on his van.  The 
only discussion reflected in the notes is that the Committee 
agreed that this item would not improve the veteran's quality 
of life and was not medically indicated.  Thus, the request 
was denied.

In a letter from the VAMC to the veteran, apparently sent to 
the veteran in January 1997, the VAMC denied the veteran's 
request for the remote starter.

In February 1997, the VAMC received the veteran's notice of 
disagreement with the decision not to issue a remote starter.

In an undated letter apparently sent to the veteran in March 
1997 (judging from subsequent correspondence form the 
veteran), the veteran was informed that the VAMC had recently 
received his notice of disagreement for a remote starter for 
his van.  The VAMC further wrote that "[a]ccording to VA 
guidelines, if a denial for care or devices is based upon a 
medical judgment such as a physician's decision not to 
prescribe a particular treatment or equipment, the Board of 
Veterans Appeals does not have the authority to review 
medical determinations, making this case not appealable."

In a letter dated in March 1997, the veteran submitted 
further correspondence objecting to the denial of entitlement 
to the remote starter.  He asserted that to the best of his 
knowledge the remote starter had been prescribed to him by VA 
care providers.

April 1997 meeting minutes of the Committee (obtained through 
Freedom of Information Act request) referencing the earlier 
denial of a remote starter state that "[t]here has been no 
additional complications or information to cause a change to 
that decision."

In a letter from the VAMC dated in April 1997, the veteran 
was informed that after reviewing his medical records the 
Major Medical Equipment Committee came to the decision that 
his request for a remote control switch for his van was not 
medically indicated.

A May 1997 VAMC report of contact with the veteran notes the 
veteran's continued disagreement with the denial of his 
request for a remote starter for his van.  The report of 
contact indicates that the veteran was informed that "rather 
than purchase a remote starter, he could take precautions to 
prevent putting himself in extreme situations, for example, 
spraying his body with water."  The report of contact 
further indicates that the Committee believed that the remote 
starter was a comfort item, and that there was no medical 
indication.   

In May 1997, the veteran submitted further correspondence in 
support of his claim.  He contended that he had been tested 
for sweating and did not sweat, and was hypersensitive to 
heat and cold.  He said that he had to be very cautious about 
being exposed to extreme temperatures due to dehydration, and 
noted that the temperature could reach 130 degrees in his 
van.  He requested that above all, the Chairperson and other 
professionals on the Committee denying him the remote starter 
"should not deny my right to appeal the board's decision."

In October 1997, the veteran's VA treating physician referred 
him to the rehabilitative medicine department for evaluation 
as to whether the veteran had a medical need for a remote 
starter for his van.  A physician from the VA rehabilitative 
medicine department prepared a detailed written statement 
supporting the veteran's request.  The veteran was noted to 
be 100 percent service connected for C5 quadriparesis.  The 
veteran was reported to be operating a motorized wheelchair 
for mobility and also driving a van.  He had been previously 
evaluated by a VA kinesitherapy specialist for driving 
rehabilitation and special adaptive devices.  The veteran's 
request was discussed by the reviewing rehabilitative 
medicine physician with the kinesitherapy specialist for a 
safety and medical determination.  The VA rehabilitative 
medicine physician opined that the remote starter could help 
the veteran safely operate his vehicle without any 
contraindication.  He elaborated that "[p]articularly his 
temperature control problem and ongoing spasticity directly 
related to his C5 quadriparesis can count as a medical need 
for such device."  (Emphasis in original.)  The VA 
rehabilitative medicine physician asserted that after 
evaluation and interview with the veteran, the prosthetic 
request was being made of the prosthetic service after case 
discussion with the veteran's VA treating physician.

The VA rehabilitative medicine physician submitted a request 
to the prosthetics service on behalf of the veteran for the 
remote starter.  In a corresponding decision from the 
prosthetic service dated in November 1997, the veteran was 
noted to have requested a remote starter for his van.  In a 
box entitled "If request is disapproved, if patient or 
member is declared ineligible or not entitled, or if request 
is returned to prescribing physician for any reason, explain 
in detail," the person completing the form wrote "No - 
again!"  The only other notation in this box was a dated 
signature of the person completing the form.

The procedural history from October 1997 to February 1999 is 
unclear and is discussed in the analysis portion of this 
action pertaining to timeliness of the veteran's appeal.

In a February 1999 statement of the case, the VAMC reasoned 
that "[r]emote vehicle starters are a convenience, not a 
necessity to operate a vehicle.  The Committee's review of 
the patient's medical records and request did not reveal a 
vehicle starter as a device which would improve the veteran's 
medical condition, hence not an item which is medically 
indicated."  

During a July 1999 VAMC hearing, the veteran's representative 
noted that the veteran was a spinal cord injured individual, 
with problems with perspiring, and that he was requesting a 
remote starter for his van.  The veteran described his 
routine with respect to getting into his van driver's seat 
from his wheelchair.  He described this process as taking 
eight to ten minutes, to include moving from his wheelchair 
to the van power seat.  He said that the temperature inside 
the van on an Arizona summer day was 135 to 140 degrees.  He 
stated that by the time he got under the steering wheel he 
would be dehydrated.  He indicated that the air conditioning 
would then take 15 to 20 minutes to cool the van down.  He 
described getting headaches after excessive heat exposure.  
He explained that he perspired a little bit above the level 
of his neck injury, but said he could not count on this 
perspiration to cool him down.  He said that VA had paid for 
air conditioning in the van because it was medically 
necessary.  He described the support of VA physicians in 
finding that the remote starter was medically necessary.  He 
maintained the remote starter would help him immensely 
because the van would be cooling during the 8 to 10 minutes 
it took him to get himself situated in the driver's seat.  
The VA physician who in October 1996 supported the veteran's 
request for a remote starter was noted by the veteran's 
representative to be from the Spinal Cord Injury Center, 
specializing in the treatment of the veteran's type of 
injury, at a VAMC.

Analysis

Subject Matter Jurisdiction

38 C.F.R. § 20.101(b) (2000) pertains to the Board's 
appellate jurisdiction of determinations of the Veterans 
Health Administration.  The Board's appellate jurisdiction 
extends to questions of eligibility for hospitalization, 
outpatient treatment, and nursing home and domiciliary care;  
for devices such as prostheses, canes, wheelchairs, back 
braces, orthopedic shoes, and similar appliances;  and for 
other benefits administered by the Veterans Health 
Administration.  Medical determinations, such as 
determinations of the need for and appropriateness of 
specific types of medical care and treatment for an 
individual, are not adjudicative matters and are beyond the 
Board's  jurisdiction.  Typical examples of these issues are 
whether a particular drug should be prescribed, whether a 
specific type of physiotherapy should be ordered, and similar 
judgmental treatment decisions with which an attending 
physician may be faced.  38 C.F.R. § 20.101(b).

All claimants have the right to appeal a determination made 
by the agency of original jurisdiction that the Board does 
not have jurisdictional authority to review a particular 
issue.  Subject to review by courts of competent 
jurisdiction, only the Board of Veterans' Appeals will make 
final decisions with respect to its jurisdiction.  38 C.F.R. 
§ 20.101(c).

In the present case, the veteran has questioned the VAMC's 
determination that the Board does not have appellate 
jurisdiction over his claim for a remote starter for his van.  
The Board acknowledges that the line of the Board's 
jurisdiction over VAMC determinations may not be a bright one 
in certain cases.  However, the October 1997 medical opinion 
submitted by the VA rehabilitative medicine physician 
expresses clearly the view that the remote starter is an 
assistive device addressing specific medical needs directly 
attributable to the veteran's service-connected disability.  
The remote starter is, in the Board's view, much more in the 
nature of "devices such as prostheses, canes, wheelchairs, 
back braces, orthopedic shoes, and similar appliances," 
rather than a specific type of medical care and treatment.  
Therefore, the Board has appellate jurisdiction over this 
issue.  38 C.F.R. § 20.101(b). 

Timeliness of Appeal

38 C.F.R. § 20.302 sets forth the time limits for filing a 
notice of disagreement, substantive appeal, and response to a 
supplemental statement of the case.  Except in the case of 
simultaneously contested claims, a claimant, or his or her 
representative, must file a notice of disagreement with a 
determination by the agency of original jurisdiction within 
one year from the date that that agency mails notice of the 
determination to him or her.  Otherwise, that determination 
will become final. 

Except in the case of simultaneously contested claims, a 
substantive appeal must be filed within 60 days from the date 
that the agency of original jurisdiction mails the statement 
of the case to the appellant, or within the remainder of the 
1-year period from the date of mailing of the notification of 
the determination being appealed, whichever period ends 
later.  38 C.F.R. § 20.302.

In February 1997 the veteran submitted a timely notice of 
disagreement with the January 1997 VAMC denial of his claim.  
As noted above, the veteran was informed by the VAMC in 
approximately March 1997 that his case was "not 
appealable."  In May 1997, the veteran perceived the 
procedural problem with which he was faced, and requested 
that "above all," that the Chairperson and other 
professionals on the Committee denying him the remote starter 
"not deny my right to appeal the [Committee's] decision."  
In November 1997, he responded to the November 1997 continued 
denial of his claim, which, given the VAMC's position that 
the case was not appealable, was the functional equivalent to 
a statement of the case.  In his words, he submitted the 
written correspondence "[i]n lieu of a Form 1-9."   

The Board construes the veteran's November 1997 letter as a 
timely substantive appeal in the present case.  See Archbold 
v. Brown, 9 Vet. App. 124 (1996) (holding that where veteran 
had submitted notice of disagreement but valid statement of 
the case was not issued, substantive appeal was timely 
because no statement of the case was provided to the veteran, 
and "under 38 C.F.R. § 20.302(b), the veteran had until at 
least 60 days after the statement of the case was mailed to 
him in which to file his 1-9 appeal").  The Board finds this 
interpretation is the most appropriate under the current 
facts, where the veteran actively sought to perfect his 
appeal while the VAMC erroneously believed that their 
conclusion that a question was not appealable could not 
itself be tested on appellate review.  At the very least, 
even given the VAMC's position, the veteran was entitled to a 
statement of the case on the issue of the Board's 
jurisdiction.  All claimants have the right to appeal a 
determination made by the agency of original jurisdiction 
that the Board does not have jurisdictional authority to 
review a particular issue.  See 38 C.F.R. § 20.101(c).

Merits

As the very detailed and well-reasoned April 2001 brief of 
the veteran's representative, Paralyzed Veterans of America, 
notes, the regulations governing a determination regarding 
automobile adaptive equipment are found at 38 C.F.R. 
§§ 17.155, 17.156, 17.157, and 17.158 (2000).  38 C.F.R. 
§ 17.157 provides that "[t]he term adaptive equipment means 
equipment which must be part of or added to a conveyance 
manufactured for sale to the general public to make it safe 
for use by the claimant, and enable that person to meet the 
applicable standards of licensure.  Adaptive equipment 
includes, but is not limited to, a basic automatic 
transmission, power steering, power brakes, power window 
lifts, power seats, or air-conditioning equipment when 
necessary for the health and safety of the veteran, and 
special equipment necessary to assist the eligible person 
into or out of the automobile or other conveyance... and any 
modification of the interior space of the automobile or other 
conveyance if needed because of the physical condition of 
such person in order for such person to enter or operate the 
vehicle."  

The veteran's underlying entitlement to adaptive equipment is 
not at issue in this case - he has been found entitled to 
adaptive equipment as is reflected by numerous VAMC actions 
in the claims file.  The narrow issue in this case is 
whether, under the very specific facts of this case, a remote 
starter for the veteran's van qualifies as adaptive equipment 
under 38 C.F.R. § 17.157.

The Board does not doubt that under other circumstances, 
indeed perhaps most circumstances, a remote starter would 
fall into the category of a convenience rather than a medical 
need.  In this matter, however, the October 1997 opinion of 
the VA rehabilitative physician, qualified to provide an 
opinion as to the needs of a patient with the veteran's 
specific types of disabilities, sets forth a very detailed 
and specific rationale as to why the remote starter qualifies 
as a medical need, specifically attributable to the veteran's 
service connected disabilities.  The opinion is based on 
evaluation and interview of the veteran, as well as 
consultation with another treating VA medical professional.  
The reasons include the veteran's temperature control 
problems and his ongoing spasticity.  These findings, by a VA 
physician specializing in rehabilitative medicine, are not 
rebutted in any meaningful way by the Committee or any other 
medical professional.  The Committee provides a conclusion 
that a remote starter for the veteran's van would be a mere 
convenience, but supports it with no cogent medical 
rationale.  The veteran's July 1999 VAMC hearing testimony is 
also compelling - by the time he has situated himself in his 
van, no doubt with some physical strain and at times in 
excessive heat, it will have begun to cool if he can start 
the van before he enters it.  If not, he would on some days 
spend 8 to 10 minutes in 110 to 130 degree heat, with a 
physical disability of the central nervous system that 
impairs the ability of his body to cool itself, with some 
predisposition to heat-induced muscle spasm, and with a 
further delay until the air conditioning cools the car 
effectively.  

There is of record a well-supported VA medical opinion that 
the veteran, a partial quadriplegic, who can only get into a 
vehicle slowly and with substantial effort before he can 
start the car, and with physical problems with ability to 
cool himself and spasticity, has a medical need to start the 
van and the air conditioning before he enters the vehicle.  
This appears an especially reasonable conclusion for a 
climate where the outside temperature may reach 110 degrees 
and the temperature in the van may reach 130 degrees.  Thus, 
the clear preponderance of the medical evidence indicates 
that a remote starter qualifies as a "medical need" in this 
case.  The remote starter in this case is the equivalent of 
air-conditioning equipment necessary for the health and 
safety of the veteran.  38 C.F.R. § 17.157.   

The Board emphasizes that it does not decide this case based 
on its medical judgment as to the need for specific types of 
medical care and treatment, but rather by application of the 
medical evidence of record to 38 C.F.R. § 17.157, to 
determine whether a remote starter for the veteran's van 
meets the regulatory criteria for "adaptive equipment," to 
which he is entitled under VA benefits law, under the very 
specific facts of this case.  

Recently enacted legislation, the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
contains extensive provisions modifying the adjudication of 
all pending claims.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law revises the former § 5107(a) of title 38 
United States Code to eliminate the requirement that a 
claimant come forward first with evidence to well ground a 
claim before the Secretary is obligated to assist the 
claimant in the developing the facts pertinent to the claim.  
The Act also expanded VA's duty to assist in development of 
claims, and heightens VA's notice requirements in 
adjudication of claims.  In the present case, since the 
benefit sought on appeal is granted, there is no prejudice to 
the veteran in adjudication of his claim without explicit 
consideration of the VCAA.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

In light of the foregoing going, entitlement to a remote 
starter for the veteran's van is granted.



ORDER

Entitlement to a remote starter for the veteran's van is 
granted.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

 

